Exhibit 10.5

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:

·

Your name:

[

 

]

 

 

·

Total number of Shares purchasable upon exercise of the Stock Option awarded:

[

 

]

 

 

 

 

·

Exercise Price: US$[

 

] per Share

 

 

 

 

 

 

 

·

Date of Grant:

[

 

]

 

 

 

 

·

Expiration Date:

[

 

]

 

 

 

 

·

Grant ID:

[

 

]

 

·                 Your Award of the Stock Option is governed by the terms and
conditions set forth in:

·                 this Notice of Stock Option Award;

·                 the Stock Option Award Terms attached hereto as Exhibit A (the
“Award Terms”); and

·                 the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

·                 Schedule for Vesting1:  Except as otherwise provided under the
Award Terms, the Stock Option awarded to you will vest and become exercisable as
follows, provided you continuously serve as a member of the Board through the
applicable vesting date:

 

Schedule for Vesting

 

 

 

 

 

 

 

 

Date of Vesting

 

No. of Shares 
Vesting at Vesting 
Date

 

 

Cumulative No. of 
Shares Vested at 
Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

First anniversary of [                              ]

 

[

 

]

 

[

 

]

 

 

Second anniversary of [                           ]

 

[

 

]

 

[

 

]

 

 

Third anniversary of [                         ]

 

[

 

]

 

[

 

]

 

 

Fourth anniversary of [                           ]

 

[

 

]

 

[

 

]

 

 

Fifth anniversary of [                         ]

 

[

 

]

 

[

 

]

 

 

·                 The Stock Option is not intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.

 

--------------------------------------------------------------------------------

1 Revise as needed to reflect the vesting terms of the grant.

 

--------------------------------------------------------------------------------


 

·                 Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 

·                 Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

·                 By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the Amended and Restated 2008 Incentive Plan,
this Notice of Stock Option Award and the Award Terms.

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Humam Sakhnini

 

 

 

Chief Strategy & Talent Officer

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

 

[Name of Holder]

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

1.         Definitions.

 

(a)        For purposes of these Award Terms, the following terms shall have the
meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” means “permanent and total disability” as defined in
Section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

--------------------------------------------------------------------------------


 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
are attached as Exhibit A.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the Common Shares purchasable upon exercise of the Stock Option.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
under any applicable law to be withheld from amounts otherwise payable to the
Holder.

 

(b)        Any capitalized term used but not otherwise defined herein shall have
the meaning ascribed to such term in the Plan.

 

2.         Expiration.  The Stock Option shall expire on the Expiration Date
and, after such expiration, shall no longer be exercisable.

 

3.         Vesting and Exercise.

 

(a)        Vesting Schedule.  Except as otherwise set forth in these Award
Terms, the Stock Option shall vest, and thereupon become exercisable, in
accordance with the “Schedule for Vesting” set forth on the Grant Notice.

 

(b)        Exercisable Only by the Holder.  Except as otherwise permitted under
the Plan or Section 11 hereof, the Stock Option may be exercised during the
Holder’s lifetime only by the Holder or, in the event of the Holder’s legal
incapacity to do so, by the Holder’s guardian or legal representative acting on
behalf of the Holder in a fiduciary capacity under court supervision and/or
applicable law.

 

(c)        Procedure for Exercise.  The Stock Option may be exercised by the
Holder as to all or any of the Shares as to which the Stock Option has vested
(i) by following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent, by giving the Company written notice
of exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.

 

(d)       Payment of Exercise Price.  To be valid, any exercise of the Stock
Option must be accompanied by full payment of the aggregate Exercise Price of
the Shares being

 

A-2

--------------------------------------------------------------------------------


 

purchased.  The Company shall determine the method or methods the Holder may use
to make such payment, which may include any of the following:  (i) by bank check
or certified check or wire transfer of immediately available funds, (ii) if
securities of the Company of the same class as the Shares are then traded or
quoted on a national securities exchange, the Nasdaq Stock Market, Inc. or a
national quotation system sponsored by the National Association of Securities
Dealers, Inc., through the delivery of irrevocable written instructions, in a
form acceptable to the Company, to the Equity Account Administrator (or, with
the Company’s consent, such other brokerage firm as may be requested by the
person exercising the Stock Option) to sell some or all of the Shares being
purchased upon such exercise and to thereafter deliver promptly to the Company
from the proceeds of such sale an amount in cash equal to the aggregate Exercise
Price of the Shares being purchased, (iii) by tendering previously owned shares
(valued at their Market Value per Share as of the date of tender), (iv) through
the withholding of Shares otherwise deliverable upon exercise, or (v) any
combination of (i), (ii), (iii) or (iv) above or any other manner permitted
pursuant to the Plan.

 

(e)        No Fractional Shares.  In no event may the Stock Option be exercised
for a fraction of a Share.

 

(f)        No Adjustment for Dividends or Other Rights.  No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date as of which the issuance or transfer of Shares to the person entitled
thereto has been evidenced on the books and records of the Company pursuant to
clause (ii) of Section 3(g) hereof following exercise of the Stock Option.

 

(g)        Issuance and Delivery of Shares.  As soon as practicable (and, in any
event, within 30 days) after the valid exercise of the Stock Option, the Company
shall (i) effect the issuance or transfer of the Shares purchased upon such
exercise, (ii) cause the issuance or transfer of such Shares to be evidenced on
the books and records of the Company, and (iii) cause such Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 14 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.

 

(h)        Partial Exercise.  If the Stock Option shall have been exercised with
respect to less than all of the Shares purchasable upon exercise of the Stock
Option, the Company shall make a notation in its books and records to reflect
the partial exercise of the Stock Option and the number of Shares that
thereafter remain available for purchase upon exercise of the Stock Option.

 

4.         Termination of Service.

 

(a)        Cause.  Unless the Committee determines otherwise, in the event that
the Holder’s service as a member of the Board is terminated for cause (as
determined by the Board in its sole discretion), as of the date of such
termination the Stock Option shall (i) cease to vest, if not then fully vested,
(ii) no longer be exercisable, whether or not vested, and (iii) be immediately
cancelled.

 

A-3

--------------------------------------------------------------------------------


 

(b)        Death or Disability. Unless the Committee determines otherwise, in
the event that the Holder dies while serving as a member of the Board or the
Holder ceases to serve as a member of the Board due to his or her Disability,
the Stock Option shall (i) immediately vest as of the date of the Holder’s death
or the first date of the Holder’s Disability (as determined by the Committee),
as the case may be, if not then fully vested and (ii) remain exercisable in
accordance with these Award Terms until the earlier of (A) the first anniversary
of the date of the Holder’s death or cessation of service, as the case may be,
and (B) the Expiration Date, after which the Stock Option shall no longer be
exercisable and shall be immediately cancelled.

 

(c)        Change of Control.  Unless the Committee determines otherwise, in the
event that the Holder ceases to serve as a member of the Board pursuant to the
terms of any business combination or similar transaction involving the Company,
the Stock Option shall (i) immediately vest as of the date on which such
transaction is consummated, if not then fully vested and (ii) remain exercisable
in accordance with these Award Terms until the earlier of (A) the first
anniversary of the date of the Holder’s cessation of service and (B) the
Expiration Date, after which the Stock Option shall no longer be exercisable and
shall be immediately cancelled.

 

(d)       Other.  Unless the Committee determines otherwise, in the event that
the Holder’s ceases to serve as a member of the Board for any reason not
addressed by Section 4(a), 4(b) or 4(c) hereof, the Stock Option shall (i) cease
to vest as of the date of such cessation of service and (ii) to the extent
vested as of the date of such cessation of service, be exercisable in accordance
with these Award Terms until the earlier of (A) the first anniversary of the
date of the Holder’s cessation of service and (B) the Expiration Date, after
which the Stock Option shall no longer be exercisable and shall be immediately
cancelled.  To the extent not vested as of the date of such termination of
service, the Stock Option shall be immediately cancelled and shall no longer be
exercisable.

 

5.         Tax Withholding.  The Company shall have the right to require the
Holder to satisfy any Withholding Taxes resulting from the exercise (in whole or
in part) of the Stock Option, the issuance or transfer of any Shares upon
exercise of the Stock Option or otherwise in connection with the Award at the
time such Withholding Taxes become due.  The Company shall determine the method
or methods the Holder may use to satisfy any Withholding Taxes contemplated by
this Section 5, which may include any of the following:  (a) by delivery to the
Company of a bank check or certified check or wire transfer of immediately
available funds; (b) if securities of the Company of the same class as the
Shares are then traded or quoted on a national securities exchange, the Nasdaq
Stock Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc., through the delivery of irrevocable
written instructions, in a form acceptable to the Company, to the Equity Account
Administrator (or, with the Company’s consent, such other brokerage firm as may
be requested by the person exercising the Stock Option) to sell some or all of
the Shares being purchased upon such exercise and to thereafter deliver promptly
to the Company from the proceeds of such sale an amount in cash equal to the
aggregate amount of such Withholding Taxes; (c) by tendering previously owned
shares (valued at their Market Value per Share as of the date of tender);
(d) through the withholding of Shares otherwise deliverable upon exercise; or
(e) by any combination of (a), (b), (c) or (d) above.  Notwithstanding anything
to the contrary contained herein, any entity in the Company Group shall have the
right to ensure that all Withholding Taxes contemplated by this Section 5 are
satisfied by (i) withholding from any compensation paid to the Holder,
(ii) withholding Shares otherwise then deliverable (in which case Grantee

 

A-4

--------------------------------------------------------------------------------


 

will be deemed to have been issued the full number of Shares purchased upon
exercise of the Stock Option), and (iii) arranging for the sale, on the Holder’s
behalf, of Shares otherwise then deliverable.  The Company shall have no
obligation to deliver any Shares upon exercise of the Stock Option unless and
until all Withholding Taxes contemplated by this Section 5 have been satisfied.

 

6.         Deemed Agreement.  By accepting the Award, the Holder is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

7.         Reservation of Shares.  The Company shall at all times reserve for
issuance or delivery upon exercise of the Stock Option such number of Common
Shares as shall be required for issuance or delivery upon exercise thereof.

 

8.         Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of the
Holder taken as a whole without the Holder’s consent.  Without intending to
limit the generality or effect of the foregoing, the Committee may amend the
terms of the Award (i) in recognition of unusual or nonrecurring events
(including, without limitation, events described in Section 9 hereof) affecting
any entity in the Company Group or any of the Company’s other affiliates or the
financial statements of any entity in the Company Group or any of the Company’s
other affiliates, (ii) in response to changes in applicable laws, regulations or
accounting principles and interpretations thereof, or (iii) to prevent the Award
from becoming subject to Section 409A.

 

9.         Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 13 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of the Holder that otherwise would result from
(a) any stock dividend, extraordinary dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any change of control, merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

10.       Registration and Listing.  Notwithstanding anything to the contrary
contained herein, the Stock Option may not be exercised, and the Stock Option
and Shares purchasable upon exercise of the Stock Option may not be purchased,
sold, assigned, transferred, pledged,

 

A-5

--------------------------------------------------------------------------------


 

hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with all Exercise Rules and Regulations.  The
Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, the Stock Option or Shares with the
SEC, any state securities commission or any securities exchange, securities
association, market system or quotation system to effect such compliance.  The
Holder shall make such representations and furnish such information as may be
appropriate to permit the Company, in light of the then existence or
non-existence of an effective registration statement under the Securities Act
relating to the Stock Option or Shares, to issue or transfer the Stock Option or
Shares in compliance with the provisions of that or any comparable federal
securities law and all applicable state securities laws.  The Company shall have
the right, but not the obligation, to register the issuance or resale of the
Stock Option or Shares under the Securities Act or any comparable federal
securities law or applicable state securities law.

 

11.       Transferability.  Subject to the terms of the Plan and only with the
Company’s consent, the Holder may transfer all or part of the Stock Option for
estate planning purposes or pursuant to a domestic relations order; provided,
however, that any transferee shall be bound by all of the terms and conditions
of the Plan, the Grant Notice and these Award Terms and shall execute an
agreement in form and substance satisfactory to the Company in connection with
such transfer; and provided further that the Holder will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms. 
Except as otherwise permitted under the Plan or this Section 11, the Stock
Option shall not be transferable by the Holder other than by will or the laws of
descent and distribution.

 

12.       Compliance with Applicable Laws and Regulations and Company Policies
and Procedures.

 

(a)        The Holder is responsible for complying with (i) any federal, state
and local taxation laws applicable to the Holder in connection with the Award
and (ii) all Exercise Rules and Regulations.

 

(b)        The Award is subject to the terms and conditions of any policy
requiring or permitting the Company to recover any gains realized by the Holder
in connection with the Award.

 

13.       Section 409A.  As the Exercise Price is equal to the fair market value
of a Share on the Date of Grant, payments contemplated with respect to the Award
are intended to be exempt from Section 409A, and all provisions of the Plan, the
Grant Notice and these Award Terms shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, (a) nothing in the Plan, the Grant
Notice and these Award Terms shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (b) if any provision of the Plan, the
Grant Notice or these Award Terms would, in the reasonable, good faith judgment
of the Company, result or likely result in the imposition on the Holder or any
other person of taxes, interest or penalties under Section 409A, the Committee
may, in its sole discretion, modify the terms of the Plan, the Grant Notice or
these Award Terms, without the consent of the Holder, in the manner that the
Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 13 does not create an obligation on the
part of the Committee or the Company to make any such

 

A-6

--------------------------------------------------------------------------------


 

modification, and in no event shall the Company be liable for the payment of or
gross up in connection with any taxes, interest or penalties owed by the Holder
pursuant to Section 409A.

 

14.       Legend.  The Company may, if determined by it based on the advice of
counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

15.       No Right to Continued Service.  Nothing contained in the Grant Notice
or these Award Terms shall be construed to confer upon the Holder any right to
continued service on the Board or derogate from any right of the Company or its
stockholders remove the Holder from the Board at any time, with or without
cause.

 

16.       No Rights as Stockholder.  No holder of the Stock Option shall, by
virtue of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth, in the Plan, the Grant Notice or these
Award Terms.

 

17.       Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

18.       Venue and Governing Law.

 

(a)        For purposes of litigating any dispute that arises directly or
indirectly from the Grant Notice or these Award Terms, the parties submit and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Los Angeles County,
California or the federal courts of the United States for the Central District
of California, regardless of where the grant of the Stock Option is made and/or
to be performed.

 

(b)        To the extent that federal law does not otherwise control, the
validity, interpretation, performance and enforcement of the Grant Notice and
these Award Terms shall be governed by the laws of the State of Delaware,
without giving effect to principles of conflicts of laws thereof.

 

19.       Successors and Assigns.  The provisions of the Grant Notice and these
Award Terms shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Holder and, to the extent applicable, the
Holder’s permitted assigns under Section 3(b) hereof and the Holder’s estate or
beneficiaries as determined by will or the laws of descent and distribution.

 

A-7

--------------------------------------------------------------------------------


 

20.       Notices.

 

(a)        Any notice or other document which the Holder may be required or
permitted to deliver to the Company pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Company, at
its office at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn:
Stock Plan Administration, or such other address as the Company by notice to
Grantee may designate in writing from time to time.  Notices shall be effective
upon delivery.

 

(b)        Any notice or other document which the Company may be required or
permitted to deliver to the Holder pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Holder at
the address shown on the records of the Company, or such other address as the
Holder by notice to the Company may designate in writing from time to time.  The
Company may also, in its sole discretion, deliver any such document to the
Holder electronically via an e-mail to the Holder at his or her Company-provided
email address or through a notice delivered to such e-mail address that such
document is available on a website established and maintained on behalf of the
Company or a third party designated by the Company, including, without
limitation, the Equity Account Administrator.  Notices shall be effective upon
delivery.

 

21.       Conflict with Plan.  In the event of any conflict between the terms of
the Grant Notice or these Award Terms and the terms of the Plan, the terms of
the Plan shall control.

 

22.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Holder’s participation in the Plan, on the
Stock Option and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to facilitate the
administration of the Plan, and to require the Holder to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

23.       Waiver.  The Holder acknowledges that a waiver by the Company of a
breach of any provision of these Award Terms shall not operate or be construed
as a waiver of any other provision of these Award Terms, or of any subsequent
breach by the Holder or any other holder of an equity award from the Company.

 

A-8

--------------------------------------------------------------------------------